DETAILED ACTION
	Claims 1-15 are currently pending in the instant application.  Claims 1-3 and 5-13 are rejected.   Claim 4 is withdrawn as being drawn to a non-elected invention as claim 4 does not read on the elected species.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the species of example 68: 
    PNG
    media_image1.png
    192
    480
    media_image1.png
    Greyscale
 in the reply filed on 18 March 2022 is acknowledged.
According to MPEP 803.02, the examiner has determined whether the elected species is allowable.  Applicants’ elected species appears allowable.  Therefore, the search and examination has been extended to the compounds: 
    PNG
    media_image2.png
    262
    334
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    143
    384
    media_image3.png
    Greyscale
which are not allowable.
Claims 1-3 and 5-13 have been examined to the extent that they are readable on the elected embodiment, the elected species and the above mentioned compounds.  It has been determined that the entire scope claimed is not patentable.
Specification
The disclosure is objected to because of the following informalities:
The Preliminary Amendment filed 24 November 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “The entire disclosure of the applications identified in this paragraph are incorporated herein by reference.”
MPEP 211.02 and MPEP 201.06(c)(IV) state the following in regard to “Incorporation by Reference” and PCT Rule 20.6, Rule 20.7 and Rule 4.18 are directed specifically to International applications:
MPEP 211.02, in-part
For applications filed on or after September 21, 2004, a claim under 35 U.S.C. 119(e)  or 120  and 37 CFR 1.78  for benefit of a prior-filed provisional application, nonprovisional application, international application designating the United States, or international design application designating the United States that was present on the filing date of the continuation or divisional application, or the nonprovisional application claiming benefit of a prior-filed provisional application, is considered an incorporation by reference of the prior-filed application as to inadvertently omitted material, subject to the conditions and requirements of 37 CFR 1.57(b). The purpose of 37 CFR 1.57(b)  is to provide a safeguard for applicants when all or a portion of the specification and/or drawing(s) is (are) inadvertently omitted from an application. See MPEP § 201.06 and 217. However, applicants are encouraged to provide in the specification an explicit incorporation by reference statement to the prior-filed application(s) for which benefit is claimed under 35 U.S.C. 119(e)  or 120  if applicants do not wish the incorporation by reference to be limited to inadvertently omitted material pursuant to 37 CFR 1.57(b). See 37 CFR 1.57(c). See also MPEP §§ 217 and MPEP § 608.01(p).
When a benefit claim is submitted after the filing of an application, and the later-filed application as filed did not incorporate the prior-filed application by reference, applicant cannot add an incorporation by reference statement of the prior application. An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. 132(a)). See Dart Indus. v. Banner, 636 F.2d 684, 207 USPQ 273 (C.A.D.C. 1980). See also 37 CFR 1.57(b). 
MPEP 201.06(c)(IV), in-part
201.06(c)    37 CFR 1.53(b) and 37 CFR 1.63(d) Divisional-Continuation Procedure [R-07.2015]

IV. INCORPORATION BY REFERENCE 
An applicant may incorporate by reference the prior application by including, in the continuing application-as-filed, an explicit statement that such specifically enumerated prior application or applications are “hereby incorporated by reference.” The statement must appear in the specification. See 37 CFR 1.57(c)  and MPEP § 608.01(p). The inclusion of this incorporation by reference statement will permit an applicant to amend the continuing application to include subject matter from the prior application(s), without the need for a petition provided the continuing application is entitled to a filing date notwithstanding the incorporation by reference. For applications filed prior to September 21, 2004, the incorporation by reference statement may appear in the transmittal letter or in the specification. Note that for applications filed prior to September 21, 2004, if applicants used a former version of the transmittal letter form provided by the USPTO, the incorporation by reference statement could only be relied upon to add inadvertently omitted material to the continuation or divisional application.
An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. 132(a) ). If an incorporation by reference statement is included in an amendment to the specification to add a benefit claim under 35 U.S.C. 120  after the filing date of the application, the amendment would not be proper. When a benefit claim under 35 U.S.C. 120  is submitted after the filing of an application, the reference to the prior application cannot include an incorporation by reference statement of the prior application. See Dart Indus. v. Banner, 636 F.2d 684, 207 USPQ 273 (C.A.D.C. 1980).
20.6    Confirmation of Incorporation by Reference of Elements and Parts 
(a) The applicant may submit to the receiving Office, within the applicable time limit under Rule 20.7, a written notice confirming that an element or part is incorporated by reference in the international application under Rule 4.18, accompanied by: 
(i) a sheet or sheets embodying the entire element as contained in the earlier application or embodying the part concerned; 
(ii) where the applicant has not already complied with Rule 17.1(a), (b) or (b-bis) in relation to the priority document, a copy of the earlier application as filed; 
(iii) where the earlier application is not in the language in which the international application is filed, a translation of the earlier application into that language or, where a translation of the international application is required under Rule 12.3(a)  or 12.4(a), a translation of the earlier application into both the language in which the international application is filed and the language of that translation; and 
(iv) in the case of a part of the description, claims or drawings, an indication as to where that part is contained in the earlier application and, where applicable, in any translation referred to in item (iii). 
(b) Where the receiving Office finds that the requirements of Rule 4.18  and paragraph (a) have been complied with and that the element or part referred to in paragraph (a) is completely contained in the earlier application concerned, that element or part shall be considered to have been contained in the purported international application on the date on which one or more elements referred to in Article 11(1)(iii)  were first received by the receiving Office. 
(c) Where the receiving Office finds that a requirement under Rule 4.18  or paragraph (a) has not been complied with or that the element or part referred to in paragraph (a) is not completely contained in the earlier application concerned, the receiving Office shall proceed as provided for in Rule 20.3(b)(i), 20.5(b)  or 20.5(c), as the case may be. 

20.7    Time Limit
(a) The applicable time limit referred to in Rules 20.3(a)  and (b), 20.4, 20.5(a), (b) and (c), and 20.6(a)  shall be: 
(i) where an invitation under Rule 20.3(a)  or 20.5(a), as applicable, was sent to the applicant, two months from the date of the invitation; 
(ii) where no such invitation was sent to the applicant, two months from the date on which one or more elements referred to in Article 11(1)(iii)  were first received by the receiving Office. 
(b) Where neither a correction under Article 11(2)  nor a notice under Rule 20.6(a)  confirming the incorporation by reference of an element referred to in Article 11(1)(iii)(d)  or (e) is received by the receiving Office prior to the expiration of the applicable time limit under paragraph (a), any such correction or notice received by that Office after the expiration of that time limit but before it sends a notification to the applicant under Rule 20.4(i)  shall be considered to have been received within that time limit.

4.18    Statement of Incorporation by Reference
Where the international application, on the date on which one or more elements referred to in Article 11(1)(iii)  were first received by the receiving Office, claims the priority of an earlier application, the request may contain a statement that, where an element of the international application referred to in Article 11(1)(iii)(d)  or (e) or a part of the description, claims or drawings referred to in Rule 20.5(a)  is not otherwise  contained in the international application but is completely contained in the earlier application, that element or part is, subject to confirmation under Rule 20.6, incorporated by reference in the international application for the purposes of Rule 20.6. Such a statement, if not contained in the request on that date, may be added to the request if, and only if, it was otherwise contained in, or submitted with, the international application on that date. 
The instant application is a 371 application which has an International filing date of 31 May 2019.  The incorporation by reference statement is being added by way of a Preliminary Amendment filed 24 November 2020 which is after the instant application's International filing date of 31 May 2019.  Therefore, the “incorporation by reference” statement being added to the instant specification by way of the Preliminary Amendment is deemed new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for compounds of the formula 1 or a pharmaceutically acceptable salt thereof does not reasonably provide enablement for any isomer thereof.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. § 112, first paragraph, have been described.  They are:
1. the nature of the invention,
	2. the state of the prior art,
	3. the predictability or lack thereof in the art,
	4. the amount of direction or guidance present,
	5. the presence or absence of working examples,
	6. the breadth of the claims, 
	7. the quantity of experimentation needed, and
	8. the level of the skill in the art.

The nature of the invention
The nature of the invention is compounds of the formula 1 or a pharmaceutically acceptable salt or isomer thereof.
The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is that an isomer is any compound having the same composition, including constitutional isomers, which are compounds whose atoms are connected differently.  Constitutional isomers can contain different functional groups in varying positions.  
The amount of direction or guidance present and the presence or absence of working examples
The only direction or guidance present in the instant specification is for compounds of formula 1 and pharmaceutically acceptable salts thereof, see pages 9 and 13-64.
There is no data present in the instant specification for the preparation of constitutional isomers.
The breadth of the claims
	The instant breadth of the rejected claims is broader than the disclosure, specifically, the instant claims include any isomer, i.e. any compound with the same number of each atom.
The quantity or experimentation needed and the level of skill in the art
While the level of the skill in the pharmaceutical arts is high, it would require undue experimentation of one of ordinary skill in the art to prepare any isomer as instantly claimed since an isomer of the compounds need only have the same composition of atoms, not necessarily the same order of atoms and can have varying functional groups in varying positions.  Therefore, the claims lack enablement for all isomers. 
Claims 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of a disease associated with the activation of STAT3 protein. does not reasonably provide enablement the prevention of a disease associated with the activation of STAT3 protein.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
As stated in the MPEP 2164.01 (a), “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”  
In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have need described.  They are:
	1. the nature of the invention,
	2. the state of the prior art,
	3. the predictability or lack thereof in the art,
	4. the amount of direction or guidance present,
	5. the presence or absence of working examples,
	6. the breadth of the claims,
	7. the quantity of experimentation needed, and
	8. the level of the skill in the art.

	In the instant case,
The nature of the invention
	The nature of the invention of claims 11-13 are pharmaceutical compositions for the prevention or treatment of a disease associated with the activation of STAT3 protein, such as cancer, see page 10. 
The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is that the pharmacological art involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can prevent which specific diseases by what mechanism).  There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.  
	The instant claimed invention is highly unpredictable as discussed below:
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  
Applicants are claiming the prevention of various diseases such as cancer, inflammatory disorders, etc. 
In regards to the prevention of inflammatory disorders, enablement for the scope of preventing inflammatory disorders generally is not present.  For a compound or genus to be effective against inflammation generally is contrary to medical science.  Inflammation is a process, which can take place individually in any part of the body.  There is a vast range of forms that in can take, causes for the problem, and biochemical pathways that mediate the inflammatory reaction.  There is no common mechanism by which all, or even most, inflammations arise.  Accordingly, treatments for inflammation are normally tailored to the particular type of inflammation present, as there is no, and there can be no “magic bullet” against inflammation generally.  Inflammation is the reaction of vascularized tissue to local injury; it is the name given to the stereotyped ways tissues respond to noxious stimuli.  These occur in two fundamentally different types.  Acute inflammation is the response to recent or continuing injury.  The principal features are dilation and leaking of vessels, and recruitment of circulating neurophils.  Chronic inflammation or “late-phase inflammation” is a response to prolonged problems, orchestrated by T-helper lymphocytes.  It may feature recruitment and activation of T- and B-lymphocytes, macrophages, eosinophils, and/or fibroblasts.  The hallmark of chronic inflammation is infiltration of tissue with mononuclear inflammatory cells.  Granulomas are seen in certain chronic inflammation situations.  There are clusters of macrophages, which have stuck tightly together, typically to wall something off.  Granulomas can form with foreign bodies such as aspirated food, toxocara, silicone injections, and splinters.  Otitis media is an inflammation of the lining of the middle ear and is commonly caused by Streptococcus pneumoniae and Haemophilus influenzae.  Cystitis is an inflammation of the bladder, usually caused by bacteria, Blepharitis is a chronic inflammation of the eyelids that is caused by a staphylococcus.  Dacryocystitis is inflammation of the tear sac, and usually occurs after a long-term obstruction of the nasoacrimal duct and is caused by staphylococci or streptococci.  Preseptal cellulites is inflammation of the tissues around the eye, and Orbital cellulites is an inflammatory process involving the layer of tissue that separates the eye itself from the eyelid.  These life-threatening infections usually arise form staphylococcus.  Hence, these types of inflammations are treated with antibiotics.  Certain types of anti-inflammatory agents, such as non-steroidal anti-inflammatory medications (Ibuprofen and naproxen) along with muscle relaxants can be used in the non-bacterial cases.  The above list is by no means complete, but demonstrates the extraordinary breadth of causes, mechanisms and treatment (or lack thereof) for inflammation.  It establishes that it is not reasonable to accept any agent to be able to prevent inflammation generally.  
	Applicants claims are for the prevention of various cancers.  The state of the prior art is that cancer therapy remains highly unpredictable.  The various types of cancers have different causative agents, involve different cellular mechanisms, and consequently, differ in treatment protocol.  It is known that the challenge of cancer treatment has been to target specific therapies to pathogenetically distinct tumor types, that cancer classification has been based primarily on morphological appearance of the tumor and that tumors with similar histopathological appearance can follow significantly different clinical courses and show different responses to therapy (Golub et al. page 531)  Furthermore, it is known that chemotherapy is most effective against tumors with rapidly dividing cells and that cells of solid tumors divide relatively slowly and chemotherapy is often less effective against them.   It is also known in the prior art (Lala et al. page 91) that the role of NO in tumor biology remains incompletely understood with both the promotion and inhibition of NO mentioned for the treatment of tumor progression and only certain human cancers may be treated by selected NO-blocking drugs.  These example shows that there are different cellular mechanisms, the unpredictability in the art and the different treatment protocols.
Hence, in the absence of a showing of correlation between all the diseases claimed as capable of prevention by the administration of the compounds of the claims one of skill in the art is unable to fully predict possible results from the administration of the compound of the claims due to the unpredictability, for example, since it is known that the challenge of cancer treatment has been to target specific therapies to pathogenetically distinct tumor types, that cancer classification has been based primarily on morphological appearance of the tumor and that tumors with similar histopathological appearance can follow significantly different clinical courses and show different responses to therapy.
The amount of direction or guidance present and the presence or absence of working examples
	The only direction or guidance present in the instant specification is the listing of diseases applicant considers as treatable on 10.  Additionally, in vitro data is found on pages 66-70.  However, the disclosure does not provide how the in vitro and in vivo data correlates to the prevention of the assorted diseases claimed. 
The uses covered by the claims are not enabled based solely on the assay testing reported in the specification.  Various studies reported for compounds in clinical development rely on animal models and not simply assay testing as done herein.  Note Hoffman V. Klaus 9 USPQ2d 1657 regarding the standard of testing that is necessary to establish the likelihood of in vivo use.  Also see Ex parte Powers 220 USPQ 925.  Where the utility is unusual or difficult to treat or speculative, the examiner has authority to require evidence that tests relied on are reasonably predictive of in vivo efficacy by those skilled in the art.  See for example, In re Ruskin 148 USPQ 221; Ex parte Jovanovics 211 USPQ 907.  Any evidence relied on by applicants must clearly show a reasonable expectation of in vivo success for any additional diseases that may still be embraced in response to this action.  See MPEP 2164.05(a).  
Additionally, for example, in regards to the prevention of specific cancers, in general, cell culture studies are not considered, in the cancer arts, to be reliably predictive of effects in cancer prevention, in vitro assays cannot easily assess host-tumor and cell-cell interactions that may be important in the malignant state and cannot duplicate the complex conditions of in vivo therapy. This is because characteristics of cultured cell lines generally differ significantly from the characteristics of a primary tumor.  Those of skill in the art recognize that in vitro assays are useful to screen the effects of agents on cells.  However, clinical correlations are generally lacking.  The greatly increased complexity of the in vivo environment as compared with the very narrowly defined and controlled conditions of an in vitro assay does not permit a simple extrapolation of in vitro assays to human therapeutic efficacy with any reasonable degree of predictability.
Further, there is no disclosure regarding how all types of diseases claimed having divers mechanisms are prevented.  Receptor activity is generally unpredictable and a highly structure specific area, and the data provided of is insufficient for one of ordinary skill in the art in order to extrapolate to the other compounds of the claims.  It is inconceivable as to how the claimed compounds can prevent the extremely difficult diseases embraced by the instant claims.  
Applicants have not provided any competent evidence or disclosed tests that are highly predictive for the pharmaceutical use of the instant compounds.  Pharmacological activity in general is a very unpredictable area.  Note that in cases involving physiological activity such as the instant case, “the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.”  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
The breadth of the claims
The breadth of the claims 11-13 are pharmaceutical compositions for the prevention or treatment of a disease associated with the activation of STAT3 protein, such as cancer, see page 10. 
The quantity of experimentation needed
The quantity of experimentation needed is undue experimentation.  One of skill in the art would need to determine what diseases out of the multitude claimed would be benefited (prevented) by the administration of the compound of the claims and to what patient population.
The level of the skill in the art
The level of skill in the art is high.  However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro and in vivo screening to determine which compounds exhibit the desired pharmacological activity and which diseases would benefit from this activity.  
	Thus, the specification fails to provide sufficient support of the broad use of the compound of the instant claims for the prevention of the various claimed diseases and disorders as a result necessitating one of skill to perform an exhaustive search for which disorders can be prevented by what compounds of the instant claims in order to practice the claimed invention. 
	Thus, factors such as “sufficient working examples”, “the level of skill in the art” and “predictability”, etc. have been demonstrated to be sufficiently lacking in the instantly claimed methods.  In view of the breadth of the claim, the chemical nature of the invention, and the lack of working examples regarding the activity of the claimed compounds, one having ordinary skill in the art would have to undergo an undue amount of experimentation to use the invention commensurate in scope with the claims.
Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001  (3/13/1997), states that “ a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which diseases can be prevented by the compound encompassed in the instant claim, with no assurance of success.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13 the phrase "including" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7 and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2005/061516.
WO 2005/061516 discloses the compound of example 11, page 24 
    PNG
    media_image4.png
    273
    667
    media_image4.png
    Greyscale
which corresponds to the instant invention wherein X1 is N; X2 is C; X3 is N; R1 is hydrogen; n is 0; D is -Ch2- optionally substituted with oxo; R3 is hydrogen; m is 1; E is -CH2- substituted with oxo; R4 is nitro; ring A is a 5 membered heterocycle having 1 heteroatom O; and R2 is alkoxy.  Pharmaceutical formulations are found on page 7.  Methods of treatment are found on page 39.
Claim(s) 1-3, 5-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2014/145512.
WO 2014/145512 discloses compounds for the treatment of cancers, page 4.  A specific compound disclosed is the compound A02-045, Figure 1 (8/211), provided with EC50 data.  Pharmaceutical compositions are disclosed on page 19.  The compound A02-045 is:

    PNG
    media_image5.png
    138
    622
    media_image5.png
    Greyscale
.  This compound corresponds to the formula of the instant claims wherein X1 is N; X2 is C; X3 is N; R1 is hydrogen; n is 0; D is -Ch2- optionally substituted with oxo; R3 is hydrogen; m is 2; E is -CH2-; R4 is alkylsulfonyl-amino; ring A is a phenyl; and R2 is halo.  This compound corresponds to claim 9, example 64, which is on page 8/10, 10th compound:

    PNG
    media_image6.png
    42
    573
    media_image6.png
    Greyscale
, see page 53 of the specification:

    PNG
    media_image7.png
    163
    419
    media_image7.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					2 June 2022			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600